DETAILED ACTION

	This office action is in regards to the amendment dated December 1, 2021. 
	Claims 1-14 have been previously canceled; claims 15 and 19 have been amended, and claim 18 has been canceled. Claims 15-17 and 19-24 remain pending in this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bigot et al. (US 2013/0156356 A1), hereafter Bigot.
Regarding claim 15, Bigot discloses a transmission device (3) for an engine with a variable compression rate and/or a variable displacement (title), the transmission device comprising, in a cylinder housing (100, Fig. 1): a combustion piston (2) capable of moving along a main direction in a combustion cylinder of the engine and secured to a transmission member (3), the transmission member being engaged with a first connecting device (4) supported by a wall of the cylinder housing (Fig. 1) configured to block any movement of the transmission member other than a translation in the main direction; a gear (5) engaged with a first rack of the transmission member and with a rack of a control member secured to a control piston (12), the gear having a central hole (Fig. 3) wherein a bore opens for the positioning of a connecting rod (6) head; wherein the gear presents a spacing between inner surfaces of the central hole and side 

Regarding claim 16, Bigot further discloses the transmission device according to claim 15, wherein the first connecting device is provided by a roller bearing (4) on a plate (plate is shown in Fig. 1) of the cylinder housing and on the transmission member (Fig. 1).

Regarding claim 17, Bigot discloses the transmission device according to claim 16, wherein the transmission member and the cylinder housing comprises a rib and a guide groove adapted to receive the rib, with one being arranged on the roller and the other one being arranged on the transmission member (Fig. 1, [0068]).

Regarding claim 19, Bigot discloses the transmission device according to claim 18, wherein the connecting rod head has a rod eye bore allowing for swiveling of the connecting rod in the central hole of the gear (Fig. 1).



Regarding claim 21, Bigot discloses the transmission device according to claim 15, wherein a roll band (55) of the gear is in contact with a raceway of the control member, bulging and U-shapes of which are engaged one in the other (Fig. 1 and Fig. 3; [0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bigot et al. (US 2013/0156356 A1), in view of Rabhi (US 2008/0017023 A1).
Regarding claim 22, Bigot is silent to a bearing surface of the control member contacts a surface of the cylinder housing, with one being cylindrical with a longitudinal axis, and the other one being flat. Rabhi discloses a transmission device (3) for an engine with a variable compression rate and/or a variable displacement (title), the transmission device comprising, in a cylinder housing (100), and further comprising a control member (7) with a bearing surface of the control member contacts a surface of the cylinder housing, with one being flat (76) with a longitudinal axis, and the other one being flat (the surface surrounding element 76, [0022]). Rabhi does not comprise a round surface of the control member pressing against the flat cylinder 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Regarding claim 24, Bigot is silent to the transmission device according to claim 15, wherein the cylinder housing is provided with a pressing device for compensating running clearances. Rabhi discloses cylinder housing is provided with a pressing device for compensating running clearances (Fig. 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the elements of the control member in Rabhi to the engine in Bigot in order to make it possible to stiffen the teeth of the racks, and means of reinforcing and lightening the structure of the sprocket.



Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed December 1, in regards to claims 18 and 22 have been fully considered but they are not persuasive. 
Applicant argues that prior art Bigot “does not expressly or inherently describe a transmission device including “a combustion piston capable of moving along a main direction in a combustion cylinder of the engine and secured to a transmission member, the transmission member being engaged with a first connecting device supported by a wall of the cylinder housing configured to block any movement of the transmission member other than a translation in the main direction, a gear engaged with a first rack of the transmission member and with a rack of a control member secured to a control piston, the gear having a central hole wherein a bore opens for the positioning of a connecting rod head; and wherein the gear presents a spacing between inner surfaces of the central hole and side faces of the connecting rod allowing for the translation in the longitudinal direction of the connecting rod head, and a connecting rod engaged, at a first end, in the central hole of the gear and linked, at a second end, with a crankshaft of the engine, the crankshaft defining a longitudinal direction”. 
Examiner respectfully disagrees. Paragraphs [0067-0072] describes: 
[0067] FIG. 1 shows an engine block or cylinder case 100 which comprises at least one cylinder 110 in which moves a combustion piston 2 by means of a transmission device 1 and pressure means which allow the main mobile components of a variable compression ratio engine 10 to be maintained in position. 
[0068] The mechanical transmission device 1 comprises in the lower portion of the combustion piston 2 a transmission member 3 affixed to said piston and cooperating, on the one hand with a rolling guide device 4, and on the other hand, with a toothed wheel 5. 
[0069] The toothed wheel 5 cooperates with a connecting rod 6 connected to a crankshaft 9 in order to perform the transmission of the movement between the combustion piston 2 and said connecting rod 6. 
[0070] The toothed wheel 5 cooperates opposite the transmission member or piston gear rack 3 with a control member or rack referred to as control rack 7 whose vertical position relative to the cylinder case 100 is controlled by a control device 12 comprising a control actuator 8 whose actuator piston 13 is guided in a cylinder of an actuator housed in the cylinder case 100 and closed in its upper portion by a common cylinder head 300. 
[0071] The hydraulic double-acting control actuator 8 comprises above the actuator piston 13 an upper chamber of the actuator and below the piston of said actuator 13 a lower chamber of the actuator, said chambers having a displacement different from one another for the same stroke of the actuator 13. 
[0072] The hydraulic double-acting control actuator 8 is constituted of a lower rod of the actuator 16 affixed to the control rack 7 and a tightening screw provided with a closing head housed in the upper chamber of the actuator and allowing for the actuator piston 13 to be fastened to said lower rod of the actuator 16 of the control rack 7. 
Hence, Bigot discloses all the elements as claimed in amended claim 15. 
 
. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747